Citation Nr: 0326365	
Decision Date: 10/04/03    Archive Date: 10/15/03

DOCKET NO.  94-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1986.  The veteran also had periods of active service 
in the Mississippi Army National Guard from March to July 
1991 and from September to October 1992.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for service connection for PTSD.  

In a January 2000 decision, the Board determined that the 
veteran's claim for entitlement to service connection for 
PTSD was "well-grounded" and remanded the claim to the RO 
for additional development, including verification of claimed 
in-service stressors and obtaining a VA neuropsychiatric 
examination.  

In a June 2002 decision, the Board denied the veteran service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in April 2003, the Court vacated the Board's June 
2002 decision and remanded the matter for readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 
5107, 5126 (West Supp. 2001).

The Board notes that the July 2001 VA examination report 
suggests that the veteran may have an organic psychotic 
disorder and dementia related to head trauma which was 
incurred during active service.  The issue of entitlement to 
service connection for a neuropsychiatric disorder secondary 
to head trauma had not been adjudicated by the RO.  This 
issue is referred to the RO for appropriate action.   


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.    

The Board notes that during the pendency of the veteran's 
claim, 38 C.F.R. 3.304(f) was amended effective March 7, 
2002.  See 38 C.F.R. § 3.304(f)(3) (2003).  These amendments 
make substantive changes with regard to PTSD claims based on 
in-service personal assault.  The evidence of record does not 
show that the veteran was notified of the changes in 38 
C.F.R. 3.304(f) effective from March 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  In addition, 
the RO should specifically inform the 
veteran what he needs in order to 
establish entitlement to service 
connection for PTSD under both 38 C.F.R. 
§ 3.304(f) and 4.125(a), including the 
requirement that he must provide evidence 
of a clear diagnosis of PTSD.  See 
38 C.F.R. §§ 3.304(f), 4.125(a) (2003).  

2.  The RO should also notify the veteran 
of the substantive changes effective from 
March 7, 2002 in 38 C.F.R. § 3.304(f) 
pertaining to his service connection claim 
for PTSD.

3.  The RO should also obtain the 
veteran's medical records for treatment of 
his claimed psychiatric disability for the 
period from January 2001 to the present 
from the VA Medical Center in Jackson, 
Mississippi.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for PTSD in light of 
the evidence received since the January 
2001 Supplemental Statement of the Case 
(SSOC).  If the claims remain denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




